ON SUGGESTION OF ERROR.
The appellee suggests that we erred in holding that the court below committed no error in excluding her evidence that the insured told her that he desired to resume payment of premiums on the policy and would have done so had the appellant's letters not indicated that it would not receive such payments without a warranty by him that he was then in good health. This evidence, the appellee says, was admissible, under an exception to the hearsay rule, in order to show the insured's state of mind with reference to the payment of premiums, and therefore the cause should be remanded so that the evidence can be introduced and considered.
If we should hold that this evidence was erroneously excluded, the rendition of final judgment here for the appellant would nevertheless be required. The only evidence that the insured was financially able to pay the premiums offered in the court below was that he had so told the appellee. This was also excluded, and was, of course, pure hearsay. From this it follows that whether the court below properly excluded the insured's declaration of desire and intention is here of no consequence, and a decision thereon is wholly unnecessary, consequently the statement that it was properly excluded will be withdrawn and no opinion will be expressed thereon.
Overruled. *Page 548